   Case 0:20-cv-60719-WPD Document 183-5 Entered on FLSD Docket 09/10/2021 Page 1 of 3




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        FORT LAUDERDALE DIVISION

                                      Case No. 20-cv-60719- DIMITROULEAS/SNOW


       ITAMAR MEDICAL LTD.,

                         Plaintiff,
       v.

       ECTOSENSE NV, and VIRTUOX, INC.,

                         Defendants.




                  ORDER GRANTING ITAMAR’S MOTION FOR EXTENSION AND FOR
            EXPEDITED DISCOVERY IN CONNECTION WITH ECTOSENSE’S MOTION TO
                   DISQUALIFY GENE KLEINHENDLER AND FOR SANCTIONS

                   THIS CAUSE came before the Court on Itamar’s Motion for Extension and for Expedited

        Discovery in Connection with Ectosense’s Motion to Disqualify Gene Kleinhendler and for Sanctions

        and the Court having reviewed the Joint Motion, and being otherwise advised in the premises, does

        hereby ORDER AND ADJUDGE as follows:

                   The Motion is hereby GRANTED.

                   Itamar shall be permitted to conduct discovery on an expedited basis as follows: Plaintiff’s

        shall serve its Expedited Requests for Production of Documents Related to the Motion to Disqualify

        within one (1) business day of the date of this Order; Ectosense shall then have ten (10) days to serve

        its response and provide responsive documents in response to the Request; the deposition of Mats

        Dahlqvist shall take place no later than five (5) business days after the production of documents.
                                                            1
4850-1554-9177.3
   Case 0:20-cv-60719-WPD Document 183-5 Entered on FLSD Docket 09/10/2021 Page 2 of 3




        Itamar shall also be permitted to conduct expedited discovery as it relates to Saffelberg Investments

        nv, such that the requested documents shall either be voluntarily provided to Itamar within ten (10)

        days of the date of this Order, and the witnesses produced for deposition within ten (10) days

        thereafter, or the Court shall expedite the issuance of Letters Rogatory so that Itamar may pursue

        document requests and deposition testimony of Saffelberg and Arnold Benoot through the Hague

        Convention forthwith.

                   Itamar’s deadline for responding to the Ectosense’s Motion to Disqualify Gene Kleinhendler

        and Incorporated Motion for Sanctions (the “Motion to Disqualify”) is extended until fourteen (14)

        days after the completion of the foregoing discovery.

              DONE AND ORDERED in Chambers in Broward County, Florida, this __ day of
        September, 2021.


                                                               LURANA S. SNOW
                                                               UNITED STATE MAGISTRATE JUDGE
        Copies furnished to: All counsel of record




                                                           2
4850-1554-9177.3
   Case 0:20-cv-60719-WPD Document 183-5 Entered on FLSD Docket 09/10/2021 Page 3 of 3




                                               SERVICE LIST
                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-cv-60719- DIMITROULEAS/SNOW

        TRIPP SCOTT, P.A.                             FOLEY & LARDNER LLP
        Paul O. Lopez, Esq.                           Laura Ganoza, Esq.
        eservice@trippscott.com                       lganoza@foley.com
        pol@trippscott.com                            atownsend@foley.com
        sxc@trippscott.com                            Hawwi Edao, Esq.
                                                      hedao@foley.com
        Seth J. Donahoe, Esq.                         hmoreno@foley.com
        eservice@trippscott.com                       Jessica N. Walker, Esq.
        sjd@trippscott.com                            (pro hac vice to be filed)
        sgc@trippscott.com                            jwalker@foley.com

        B. George Walker, Esq.                        Counsel for Plaintiff Itamar Medical Ltd.
        eservice@trippscott.com
        bgw@trippscott.com
        sxc@trippscott.com                            GK ADVISORY
                                                      Anna Adamsky, Esq.
        Counsel Ectosense NV                          (pro hac vice filed)
                                                      anna@gk-ad.com

        GREENBERG TRAURIG, LLP                        Gene Kleinhendler, Esq.
        Paul B. Ranis, Esq.                           (pro hac vice filed)
        ranisp@gtlaw.com                              gene@gk-ad.com
        scottlaw@gtlaw.com
        FLService@gtlaw.com                           Co-Counsel for Plaintiff Itamar Medical Ltd.

        Co-Counsel Ectosense NV
                                                      K&L GATES LLP
                                                      Jonathan Bart Morton
                                                      jonathan.morton@klgates.com
                                                      Darlene F. Ghavimi, Esq.
                                                      darlene@ghavimi@klgates.com
                                                      (admitted pro hac vice)
                                                      Stewart Mesher
                                                      stewart.mesher@klgates.com
                                                      (admitted pro hac vice)

                                                      Counsel for Defendant VirtuOx, Inc.


                                                  3
4850-1554-9177.3
